 



EXHIBIT 10.6.2
Schedule identifying substantially identical agreements, between Visteon
Corporation (“Visteon”) and each of the persons named below, to the Revised
Change in Control Agreement and Amendment to Revised Change of Control Agreement
constituting Exhibits 10.6 and 10.6.1, respectively, to the Annual Report on
Form 10-K of Visteon for the fiscal year ended December 31, 2006.
Name
Michael F. Johnston
Donald J. Stebbins
James F. Palmer
John Donofrio
Dorothy L. Stephenson
William G. Quigley III

 